

113 HR 3684 IH: Listen to Americans First Act of 2013
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3684IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mrs. Capito (for herself, Mr. McKinley, Mr. Cramer, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit Federal funding of foreign travel by the Administrator of the Environmental Protection Agency until the Agency conducts public listening sessions on rulemaking targeting carbon dioxide emissions from existing power plants in each of the 15 States with the highest percentage of electricity generated by coal in 2012.1.Short titleThis Act may be cited as the Listen to Americans First Act of 2013.2.No foreign travel until public listening sessions are conducted in States that rely on coalNotwithstanding any other provision of law, no Federal funds may be obligated or expended for any travel outside of the United States or its territories by the Administrator of the Environmental Protection Agency until—(1)the Environmental Protection Agency conducts public listening sessions on rulemaking targeting carbon dioxide emissions from existing power plants in each of the 15 States with the highest percentage of electricity generated by coal in 2012 (West Virginia, Kentucky, Wyoming, Indiana, Missouri, North Dakota, Utah, Nebraska, New Mexico, Ohio, Colorado, Kansas, Iowa, Montana, and Wisconsin); and(2)the Administrator of the Environmental Protection Agency certifies to the chairman and ranking member of the Committee on Energy and Commerce of the House of Representatives and the chairman and ranking member of the Committee on Environment and Public Works of the Senate that the 15 public listening sessions described in paragraph (1) have taken place.